Citation Nr: 0421839	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  01-07 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right foot 
injury.

3.  Entitlement to service connection for a psychiatric 
disorder including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	James Wright, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
September 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating determination of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  A travel 
board hearing was held in September 2003.


FINDINGS OF FACT

1.  Degenerative disc disease and spinal stenosis were caused 
by the veteran's service-connected bilateral pes planus.  

2.  A right foot injury was not manifest during service.  
Arthritis was not manifest within one year of separation.

3.  The veteran was not in combat.  He does not have 
post-traumatic stress disorder.  A current chronic acquired 
psychiatric disorder is not shown.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and spinal stenosis was 
proximately due to or the result of the veteran's 
service-connected bilateral pes planus.  38 C.F.R. § 3.310(a) 
(2003).

2.  A right foot injury was not incurred or aggravated in 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

3.  A chronic acquired psychiatric disorder including 
post-traumatic stress disorder was not incurred or aggravated 
in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his PTSD claim and who had what duties in numerous items of 
correspondence including October 2001 and January 2002 VCAA 
letters to him.  The January 2002 VCAA letter advised him 
what information or evidence VA still needed from him, what 
he could do to help with his claim, and when and where to 
send information or evidence.  He was advised that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, and that he had to give VA enough 
information about those records for VA to obtain them.  He 
was advised that it was still his responsibility to support 
his claim.  He was advised what the evidence must show to 
establish service connection.  An October 2001 VCAA letter to 
the veteran concerning the veteran's back, right foot injury, 
and stress conditions advised him what information or 
evidence was still needed from him, what he could do to help 
with his claim, when and where to send information or 
evidence, what had been done to help with his claim, and what 
to do if he had questions or needed assistance.  It enclosed 
a VCAA information letter.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that where, as here, 
VCAA notice was not mandated at the time of the initial AOJ 
decision, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  In this 
case, in March 2003, the RO considered evidence of record and 
issued a supplemental statement of the case.  Therefore, 
there was proper subsequent VA process.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).

Service connection may be granted for disability which is 
proximately due to or is the result of a service-connected 
disease or injury.  This includes any increase in disability 
that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2003).

The veteran did not engage in combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.

Back condition

Service connection is in effect for bilateral pes planus.  A 
VA examiner in February 2002 considered history, reviewed 
medical records, and examined the veteran's spine and feet.  
She diagnosed spinal stenosis and degenerative disc disease 
and indicated that she was of the opinion that the veteran's 
pes planus played at least some part in the progression of 
degenerative disc disease and spinal stenosis.  

There is no negative evidence outweighing this probative 
opinion linking the veteran's degenerative disc disease and 
spinal stenosis to his service-connected bilateral pes 
planus.  Accordingly, secondary service connection is granted 
for degenerative disc disease and spinal stenosis.  

The preponderance of the evidence supports the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Right foot injury

On service evaluation in June 1958, the veteran complained of 
tiredness of his legs.  He was noted to have marked pes 
planus which was opined to be the probable source of his 
trouble.  

On service discharge examination in September 1959, the 
veteran denied having or having had foot trouble.  On 
clinical evaluation, his feet were normal.  The only scar 
reported by the evaluator was over his right eye.  A right 
foot injury was not reported and it was stated that the 
veteran's left leg was shorter than his right leg due to a 
football accident.

An August 1987 private medical record indicates that the 
veteran was being admitted for foot surgery after 
conservative treatment failed to alleviate his painful foot 
symptomatology.  Preoperative X-rays confirmed the admitting 
diagnosis.  The impression was right foot acute bunion 
deformity of the first metatarsophalangeal joint with 
associated hallux abductovalgus, and a fibrous mass along the 
medial plantar aspect of the first metatarsal.  In September 
1987, after the operation, the diagnoses were right foot 
acute bunion and suspected ganglion cyst of the medial aspect 
of the first metatarsal region.  The September 1987 pathology 
report indicates that a part of the veteran's right 
metatarsal head was removed.  Representative sections of bone 
were decalcified.  The diagnosis was ganglion with 
fibromyxoid proliferation eroding bone, first metatarsal 
head, right foot.

On private physical therapy evaluation in August 1992, the 
veteran was noted to have bilateral hind foot valgus and flat 
foot.  

On private podiatry evaluation in January 1995, the veteran 
reported a 10 year history of pain in his right foot/leg.  He 
reported that he had had a right bunionectomy 10 years 
before.  His mid-foot was swollen with possible degenerative 
joint disease and he had pain in his ankle.  

On private evaluation in September 1998, the veteran had a 
diminished right Achilles' reflex.  

On private podiatry evaluation in March 1999, right 
LisFranc's arthritis was reported.  

In March 1999, the veteran claimed service connection for a 
right foot injury.  

In May 1999, he stated that in 1957, when he was pulling a 55 
gallon drum of cleaner, it slid off a cart, onto his right 
foot.  It cut through his brogan, injured his big toe, and 
mashed his foot.  He reported to his superiors, and his foot 
was looked at in the shop.  It was not bad enough to be 
reported to the doctors.  Because the report of the injury 
would have hurt the work record for the propeller shop, he 
was told that if he reported the accident, he would have to 
pay the consequences.  

On private podiatry evaluation in December 1999, the veteran 
reported right mid-foot pain for many years.  He denied a 
history of a right mid-foot injury.  Clinically, he had 
dorsal LisFranc's osteophytes with increased pain with 
palpation and manipulation.  X-ray revealed medial 2/5 
LisFranc's.  The assessment was LisFranc's degenerative joint 
disease, right.  

In July 2000, the veteran reported that he had had one 
operation on his right foot since his discharge.  

A May 2001 private podiatry report assesses LisFranc's 
arthritis probably secondary to forefoot adaptation to knee 
valgus unilaterally.  

On VA examination in February 2002, the veteran reported that 
he began to experience aching in his right foot over the 
dorsal surface, particularly in the metatarsal phalange, in 
1958.  He had right foot pain that began during his military 
career, when he was issued boots that fit poorly without any 
arch supports.  During the military, he had had to be on his 
feet up to 16 hours a day, and he had had pain in his feet, 
right greater than left, every day.  Over the next 2 to 3 
decades, the pain became worse.  He had had physical therapy 
for ankle, feet, and knee problems in the 1960's and 1970's 
through a workman's compensation case.  He was issued arch 
supports in the 1960's or 1970's.  He underwent a 
bunionectomy of the right first toe in the 1980's.  The 
examiner examined the veteran and reviewed his chart.  The 
diagnosis was LisFranc's degenerative joint disease of the 
right foot. 

On VA podiatry evaluation in May 2003, the veteran reported 
that he injured his right foot while in service, but he did 
not remember if he broke any bones.  

The evidence shows that the veteran has right foot 
disability.  However, the preponderance of the evidence 
indicates that the veteran did not have a right foot injury 
in service.  

No service medical records showing a right foot injury or 
residuals are of record.  Additionally, the veteran denied 
having or having had a right foot injury on service discharge 
examination in September 1959, and clinically there was no 
foot scar and his right foot was normal.  The service 
discharge examination report is more probative than the 
veteran's assertions of in-service right foot injury and not 
being treated for it when it happened.

Additionally, an in-service right foot injury was not 
reported on evaluations in August 1987 or August 1992, which 
was before the veteran filed his claim, and in January 1995, 
the veteran reported a 10 year history of pain in his right 
foot.  The failure to report an in-service right foot injury 
and the report of a 10 year history of pain in the earliest 
post-service treatment records is probative evidence of a 
lack of an in-service injury and continuing symptoms.  
Furthermore, a health care provider has opined that his 
LisFranc's is probably secondary to forefoot adaptation to 
knee valgus unilaterally rather than an in-service event or 
the service-connected pes planus.

The Board has considered the veteran's statements about an 
in-service injury to his right foot from a 55-gallon drum of 
cleaner, causing continuing foot pain since then.  However, 
the fact that he denied having or having had a right foot 
injury on service discharge examination in September 1959 and 
did not report an in-service foot injury when he was seen in 
August 1987, August 1992, and January 1995, and reported pain 
for 10 years in January 1995 is more probative evidence 
indicating that he did not have a right foot injury in 
service.  

The most probative evidence establishes that the veteran does 
not have residuals of an in-service foot injury.  Other than 
the service-connected pes planus, other foot pathology was 
first manifest more than 1 year after service and such 
manifestations are unrelated to any in-service event.   

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Psychiatric disease including PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

Service medical records do not report psychiatric problems.  
On service discharge examination in September 1959, the 
veteran denied having or having had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort.  He 
reported that he had had loss of memory for 3 days caused by 
a football accident.  On clinical evaluation, his neurologic 
and psychiatric systems were normal.  

An August 1969 private intake summary and closing note from 
the LPNI indicates that the veteran had seen Dr. Bliner, a 
private psychiatrist, but terminated four months prior to 
applying to the LPNI.  He felt that he needed treatment for 
his poor ability to control aggression.  He complained of 
insomnia, oversensitivity to criticism, fear of some unknown 
harm overtaking him, hyperventilation, depression, and 
feelings of isolation.  During the initial interviews, the 
veteran spoke of his fear of going insane.  He had fear of 
knives and impulsive attacks.  He was having mildly confused 
thoughts, paranoid feelings, mounting anxiety, and anxiety 
attacks.  

An October 1994 VA medical record reports that the veteran 
had anxiety.  In February 1995, an adjustment disorder was 
reported.

A private medical record dated in August 1998 reports a 
history of depression.

In May 1999, the veteran reported experiences he had in 
service with a Sergeant who was white and hated blacks and 
who had rid the service of another black, with a bad conduct 
discharge, just before the veteran was assigned to the 
propeller shop.  Right away, the veteran was given jobs like 
retrieving coffee and donuts for other airmen and he was 
written up for his brogans not shining.  He also had to do 
base laundry, commissary, and outside storage.  He had been 
in on-the-job training in Fairbanks but was ordered to sign 
off his training whenever the warrant officer came around to 
check.  Finally, he had no choice.  He had to be early-out 
discharged.  He was told by his Lieutenant Commander that 
with his work record, scores, and time in service, he should 
request that type of discharge.  Additionally, the veteran 
felt that if he did not get out, he would have mental 
breakdown.  He was very depressed for years and he was 
mentally injured, as he had gone into the Air Force as a 
career.  

An August 2001 VA medical record indicates that a PTSD 
traumatic event he had experienced was racial harassment, and 
that his response was fear of physical harm, loss of hope for 
military career, and helplessness to stop harassment.  The 
diagnosis was rule out PTSD verses sub-clinical PTSD 
symptoms.   

In September 2001, the veteran stated that his service 
discharge was based on discrimination.  His three years and 
seven months of service and technical scores indicate that he 
did not receive the proper discharge.  After meeting the 
Sergeant and having to do dirty jobs, he rebelled because it 
was not right.  Finally, he had no choice but to request an 
early out discharge.  

A September 2001 VA medical record indicates that he 
continued to experience intrusive memories of military 
events.  The assessment was post-traumatic stress disorder 
symptoms, including due to recent stressors.  

A November 2001 VA medical record indicates that the veteran 
was focused on violent thoughts.  The assessment was PTSD 
symptoms, chronic.  

In December 2001, the veteran's ex-wife reported that she was 
married to the veteran when he was discharged and that they 
had a good marriage until he fell into a deep depression due 
to a job he said he qualified for but did not get when he was 
in Alaska.  He started drinking heavily and when he did, he 
would bring up the officer who rejected him while he was 
stationed in Alaska.  As a result of this rejection, his self 
esteem suffered and he became very low.  He was eventually 
discharged early from the Air Force.  After that, he began to 
abuse her.

In February 2002, Martin Blinder, M.D. stated that the 
veteran was a patient of his in the 1960's for about six 
months.  Dr. Blinder had treated him for post-traumatic 
stress disorder.  He stated that he did not keep records for 
more than 10 years but he did distinctly remember the 
veteran.  

In December 2002, the veteran's ex-wife stated that the 
veteran's being assigned to the propeller shop under the 
supervision of Sergeant W. was the beginning of his demise.  
After being assigned to Sergeant W., the veteran came home 
almost every evening with a different complaint.  Eventually 
Sergeant W. filed papers to remove the veteran from the Air 
Force, advising the veteran that he was too dumb to be in the 
Air Force.

The service medical records do not report psychiatric disease 
and the veteran denied pertinent history on service discharge 
examination in September 1959.  He was clinically evaluated 
and found to be normal.  

Additionally, a current chronic acquired psychiatric disease 
is not shown.  Dr. Blinder reported that he had treated the 
veteran for PTSD in the 1960's.  The Board accepts that the 
veteran had it then.  However, the question is whether he has 
a current diagnosis of PTSD, and during the course of the 
appeal, the evidence shows that he does not have PTSD.  
Rather, he has symptoms of PTSD.  PTSD needs to be shown.  
38 C.F.R. § 3.304.  The provisions of 38 C.F.R. § 3.304 are 
completely consistent with 38 U.S.C.A. § 1131, which requires 
that there be disease.  Dr. Blinder's statement does not 
establish that the veteran has a chronic condition because no 
one has established that he has PTSD during the appeal 
period.  During the appeal period, PTSD symptoms are 
assessed.  It is necessary to have a psychiatric disease in 
order for service connection to be granted for psychiatric 
disease.  No chronic acquired psychiatric disease is shown.  

The veteran stated, in his September 2003 hearing before the 
undersigned, that he has stress which was caused by racism he 
suffered while in the military, and by receiving the type of 
discharge he did.  Additionally, his ex-wife indicated that 
he was depressed in service and that being assigned to 
Sergeant W. was the beginning of his demise.  Laypersons are 
competent to report symptoms.  However, they are not capable 
of diagnosing chronic acquired psychiatric disease, as they 
are laypersons.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for degenerative disc 
disease and spinal stenosis as secondary to the veteran's 
service-connected bilateral pes planus is granted.

Entitlement to service connection for a right foot injury is 
denied.  

Entitlement to service connection for a psychiatric disorder 
including post-traumatic stress disorder is denied.  


	                     
______________________________________________
	H. N. SCHWARTZ
  	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



